DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s application filed on 08/27/2021. 
Claims 1-15 are pending. 
Claim 1 is independent. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over West et al. (US 2017/0179859) in view of Suzuki et al. (US 2018/0019700).

Re claim 1, West teaches (Figures 1-4) a method for controlling a synchronous motor (Fig. 2, 270; para 3 and 10) using a variable speed drive (Fig. 2, para 10), the motor comprising a permanent magnet rotor (Fig. 2; 273; para 18) generating a magnetic flux, the method comprising:
- applying a predefined electrical command signal to the motor (Fig. 3; 310; para 19; operation 310, where a controller is operated to control a drive of the magnet motor);
- in response to reaching the desired estimated motor speed, estimating a parameter related to the magnetic flux of the permanent magnet rotor (Fig. 3; 320; para 20-21); and
- recording the estimated parameter (para 24).
but fails to explicitly teach - estimating a motor speed in response to the applying of the predefined electrical command signal;
- reaching a desired estimated motor speed.
Suzuki teaches (Figures 4 and 5) - estimating a motor speed (wm) in response to the applying of the predefined electrical command signal (para 51 and 56);
- reaching a desired estimated motor speed (para 57).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of West with the system of Suzuki to reduce errors in estimation of rotor speed (see Suzuki; para 10).

Re claim 2, West in view of Suzuki teaches the method according to claim 1, wherein the
estimating of the motor speed comprises monitoring motor currents (see Suzuki; Fig. 4; para 55).

Re claim 3, West in view of Suzuki teaches the method according to claim 1, whereby wherein the predefined electrical command signal is a predefined voltage signal (see West; PWM; para 10).

Re claim 4, West in view of Suzuki teaches the method according to claim 1, wherein the parameter is the magnetic flux of the permanent magnet rotor (see West; para 24).

Re claim 5, West in view of Suzuki the method according to claim 1, wherein reaching the desired estimated motor speed results from adapting a value of the predefined electrical command signal iteratively (see Suzuki; see Fig. 4; para 51 and 56-57).

Re claim 6, West in view of Suzuki teaches the method according to claim 1, whereby wherein estimating the parameter related to the magnetic flux of the permanent magnet rotor results from adapting a value of the parameter iteratively (see Suzuki; see Fig. 4; para 55-57).

Re claim 7, West in view of Suzuki teaches the method according to claim 1, whereby wherein the desired estimated motor speed is within a reference speed range or above a reference speed threshold (see Suzuki; see Fig. 4; 41; para 57).

Re claim 8, West in view of Suzuki teaches the method according to any claim 1, wherein reaching the desired motor speed comprises comparing an estimated motor speed (see Suzuki; wm) to an expected motor speed (see Suzuki; Fig. 4; para 56).

Re claim 9, West in view of Suzuki teaches the method according to claim 8, wherein the desired motor speed is reached when a difference between the estimated motor speed (see Suzuki; wm) and the expected motor speed starts decreasing or is less than a speed difference threshold (see Suzuki; Fig. 4; para 56).

Re claim 10, West in view of Suzuki teaches the method according to claim 1, wherein the estimated parameter is within a reference parameter range (see West; para 24).

Re claim 11, West in view of Suzuki teaches the method according to claim 1, wherein the predefined electrical command signal has a predefined amplitude and frequency profile (see West; PWM; para 10; the person skilled in the art knows that a PWM signal has a predefined amplitude and frequency).

Re claim 12, West in view of Suzuki teaches the method according to claim 1, the method comprising taking the recorded estimated parameter into account for driving the synchronous motor (see West; para 24).

Re claim 13, West in view of Suzuki teaches the method according to claim 1, the method further comprising providing a magnetic flux state diagnostic based on a deviation of the estimated parameter from a predetermined range (see West; Fig 3 and 4; para 25).

Re claim 14, West in view of Suzuki teaches a non-transitory computer-readable storage medium
comprising instructions which (see West; para 13 and 24; discloses instructions are stored on non-transitory computer readable medium), when executed by a processor (see West; DSP module 260; para 19), cause the processor to carry out the method of claim 1 (see West; para 24).

Re claim 15, West in view of Suzuki teaches a variable speed drive (Fig. 2, para 10) of a synchronous motor comprising a permanent magnet rotor (Fig. 2; 273; para 18), the variable speed drive comprising a processor and a memory (see West; Fig. 2; DSP module 260; para 19), the processor being configured to operate according to the method of claim 1 (see West; para 27).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R BROWN/Examiner, Art Unit 2846     

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846